Citation Nr: 1444797	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  09-17 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, inclusive of posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel

INTRODUCTION

The Veteran served on active duty from June 1986 to September 1986, from May 1987 to November 1991, and from February 1994 to November 1998.  Service in Southwest Asia during the Persian Gulf War is indicated by the evidence of record.

This appeal to the Board of Veterans' Appeals (Board) is from February and March 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied and then continued to deny the Veteran's claim for service connection for PTSD.

The Veteran testified at a videoconference hearing in September 2009, before the undersigned Acting Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is associated with the claims file.  In October 2009, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for additional development.  In that disposition, the Board recharacterized the claim as an acquired psychiatric disorder, inclusive of PTSD and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In December 2010, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the claim and returned the file to the Board for further appellate review.  


FINDING OF FACT

The preponderance of the competent and credible evidence is against a finding that the Veteran has PTSD and depression related to an in-service stressor.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD and depressive disorder, was not incurred in or aggravated by military service; and a psychosis may not be presumed to have been incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In an October 2006 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  He was also advised him of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The claim was readjudicated in the December 2010 SSOC.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, a VA examination report, and personal statements.  

There is also substantial compliance with the Board's Remand directives in October 2009 for (1) the RO to attempt verification of his alleged in-service stressors by the U.S. Army and Joint Services Records Research Center (JSRRC) and (2) to provide him a VA compensation examination and medical opinion on the nature and etiology of is acquired psychiatric disorder.  In April 2010, the JSRRC provided a negative response to the RO's attempt at stressor verification, stating that there was no documentation to verify his claimed stressors.  Moreover, the RO arranged for a July 2010 VA compensation examination by a VA licensed, clinical psychologist, who diagnosed PTSD and depressive disorder, and etiologically linked his PTSD to an alleged stressor.  The Board observes that the July 2010 VA examination and opinion as well as the October 2010 addendum opinion from this same examining VA clinical psychologist, appear thorough and adequate, with consideration of the relevant criteria and claims file.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion with respect to these issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  There was substantial compliance with all remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  

II.  Analysis

The Veteran essentially contends that he has PTSD from traumatic in-service events during the Persian Gulf War.  Additionally, the Board considers whether his diagnosed depression is related to service, including as due to such events.  
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Psychoses will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent within one year after service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) ; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in- service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

In addition, during the pendency of the claim, VA amended its regulations governing entitlement to service connection for PTSD, effective July 13, 2010.  The current, liberalized version of §3.304(f)(3) states that when the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity," the following shall be demonstrated to establish service connection for PTSD:  (1) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; (2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and (3) the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3).

This recent regulatory change has eliminated the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  For purposes of 38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39843 - 52 (July 13, 2010) (effective date corrected at 75 Fed. Reg. 41092 (July 15, 2010)).

Several provisions of 38 C.F.R. § 3.304(f) are inapplicable in this case.  The Veteran has not alleged, nor does the record indicate, that PTSD was diagnosed in service, that he was a prisoner of war, or that his claim is based on in-service personal assault.  See 38 C.F.R. § 3.304(f).  Indeed, there is no indication of in-service incurrence of PTSD, as a review of his service records shows no complaints, treatment or diagnoses of PTSD. 

Certainly, the Board recognizes his current diagnosis of PTSD.  The Veteran's June 2010 VA examination report show he has been diagnosed with PTSD by a VA clinical psychologist, on Axis I, in compliance with DSM-IV standards.  38 C.F.R. § 4.125(a).  There is no disputing that the Veteran presently has PTSD.  Moreover, the Veteran also presently has another psychiatric disability, diagnosed by the June 2010 VA examiner on Axis I as a depressive disorder, not otherwise specified.  

Initially, the Board considers whether his present PTSD and depression are attributable to service.  As for the Veteran's lay statements in this respect, these are not competent for the purpose of etiologically linking his current PTSD or depression to service, although he is competent to have experienced post-service psychiatric symptomatology; e.g., re-experiencing trauma, nightmares, headaches, flashbacks, depressive symptoms, etc.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Rather, the determination of etiology of PTSD and depression must be made by a mental health professional and requires medical expertise that the Veteran fails to possess.  

In this respect, the Board acknowledges that the VA examiner provided competent medical opinions relating his current PTSD and depression diagnoses and symptoms to his alleged in-service stressors.  In June 2010, the VA examiner stated that, "This Veteran is exhibiting symptoms of PTSD and related major depressive disorder associated with the in-service stressor described above in 1991 when he feared for his life when their vehicle was hit by two smaller vehicles and when he was in a fuel tank [truck], and he was afraid that it was going to explode and kill him and the passenger who was with him."  The examiner's opinion affirmed that it does appear that the Veteran has PTSD related to the in-service stressor involving the reported MVA, "which clearly appears to be related to his military service."  

Nonetheless, the Board notes that the VA examiner's October 2010 addendum medical opinion provides somewhat negative evidence against the Veteran's claim in the sense that his alleged stressors were related to a general fear of his life, rather than a "fear of hostile military or terrorist activity" as contemplated by the liberalized PTSD regulation.  In the examiner's own words, the October 2010 addendum opined, "His PTSD does not appear to be the result of fear of hostile military activity, but appears to be related to fearing for his life when his vehicle was hit by 2 other vehicles when they had tanks with fuel in them and then also when an immersion heater blew up in his face."

Ultimately, the Board must conclude that the VA examiner's June and October 2010 medical opinions are not probative in support of his claim, because they are based on an inaccurate factual predicate, i.e., that the Veteran suffered any credible in-service traumatic stressor(s).  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Because there is no other competent and credible evidence in support of his claim, there is no possible means of attributing his psychiatric disorders to his active duty military service.  The Board concludes that the evidence does not support the claim for direct service connection.

Most importantly, the Veteran does not establish his claim because the preponderance of the evidence does not confirm any of his alleged PTSD stressors, which are the basis of his present PTSD diagnosis.  In this case, the most important missing element of his claim is the lack of an in-service stressor that is consistent with the places, types, and circumstances of the Veteran's service.  Notably, the June 2010 examiner's opinion and October 2010 addendum opinion specifically attributed his current PTSD to alleged in-service traumatic stressors that the Board determines are simply not credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  The Board considers the stressors the Veteran reported to the VA examiner, including a motor vehicle collision by two vehicles that ran into his fuel tank truck that caused fear of his life, and an immersion heater explosion that burned his eyes and made him fear blindness.  These reported stressors formed the basis of that examiner's PTSD diagnosis.  

Concerning the first alleged stressor, the Veteran contends that on January 20, 1991, he was driving a fuel tanker and had a close encounter with the enemy in which he feared for his life.  See September 2009 Board hearing transcript, and June 2010 VA examination report.  As reported to the VA examiner, he stated that he had a stressor occur in 1991 during the course of combat in Desert Storm while in Saudi Arabia.  He alleged he had just put jet fuel in the fuel tank of a truck, and he was driving the truck with another soldier, and during a quick turn, two vehicles ran into the truck.  Id.  He indicated that the vehicles "were trying to hit them to cause the vehicle to explode.  The Veteran told the examiner that he clearly feared for his life in this situation, because if they had been hit the right way, the fuel tanks would have exploded and killed them.  Id.  

However, there is no objective evidence that the Veteran engaged in combat with the enemy.  The Veteran's service personnel records show he served on active duty in Southwest Asia during the Persian Gulf War from October 1990 to April 1991 Although he served coincident with a portion of the Persian Gulf War, his service was limited to duties as a light wheel vehicle mechanic assigned to the 169th Maintenance Battalion.  

Specifically, there are no available service personnel records or service treatment records that confirm he had any motor vehicle accident (MVA) incident as described or treatment for potential injuries resulting from such accident.  Also, upon review of the Veteran's unit history, the JSRRC issued a negative April 2010 response such that "the history does not document any incidents regarding a fuel tanker being hit by a civilian truck or any scud missile attacks."  

Moreover, the Veteran's account is inconsistent in that his alleged stressor has changed over time.  Initially, in 2007, the Veteran had claimed that he was nearly hit while in the tanker.  See VA Form 21-0781, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder.  There, he wrote that he had just filled up his fuel tanker with fuel and that a truck was going to hit him in his side.  He wrote that if it was not for a particular person who notified him of the truck coming at them, he "may have" been hit.  He then subsequently began to report that the truck actually hit the tank.  The Board finds that whether someone was actually hit or not is something that a person would remember, particularly an incident that the person claims traumatized them.  Thus, the Veteran went from reporting that he was almost hit, to reporting he was actually hit by one vehicle, and then subsequently changed it to being hit by two vehicles.  The Board concludes that the Veteran's allegations of an in-service stressor involving an MVA with a fuel tank truck he drove is not consistent with the places, types, and circumstances of the Veteran's service.  

Concerning another stressor allegation, the Veteran additionally testified at the Board hearing to facing SCUD missile attacks and other unspecified enemy attack in 1991, soon after the start of the air war, while stationed in Saudi Arabia.  Nonetheless, to emphasize, his service personnel records do not confirm he was in combat.  On review of the Veteran's unit history, the JSRRC reported in April 2010 that it was unable to verify "any scud missile attacks."  The Board concludes that the Veteran's allegation of an in-service stressor involving enemy bombardment is not consistent with the places, types, and circumstances of the Veteran's service.  Even assuming the credibility of the alleged stressor, nonetheless, he did not report this particular stressor allegation to the VA examiner so that it is precluded as a basis of his current PTSD diagnosis, and does not support his present claim.  

Next, the Board assesses the alleged stressor involving an immersion heater explosion.  The Veteran contends that in November 1990, an immersion heater blew up in his face, causing burns to his eyes, eyelids, and eyebrows for which he was treated and sent back to duty, and made him fear he would be blinded.  See VA Form 21-0781, dated January 2008; September 2009 Board hearing transcript, at 3; and June 2010 VA examination report.  

Here, the Veteran's alleged stressor involving the immersion heater explosion does not rise to the level of fear of hostile military or terrorist activity.  There is simply no indication in his service records that the explosion actually occurred, let alone that it occurred during the course of hostile military or terrorist activity.  Indeed, the VA examiner's October 2010 addendum medical opinion indicates that the stressor involving an immersion heater explosion was related to a general fear of his life, rather than a "fear of hostile military or terrorist activity" as contemplated by the liberalized PTSD regulation.  The Board must conclude he does not allege a stressor eligible for consideration under the liberalized PTSD regulation.  

Rather, since the liberalized regulation does not appear applicable here, the Board considers whether there is any corroborating or otherwise credible evidence to support his claimed stressor.  The Board finds there is evidence to confirm that such incident did not occur during his active military service.  The Board finds as fact that had the Veteran experienced an explosion in his face at that time, such would have been reported or documented because of the potential seriousness of the claimed injury.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) ("[T]he Board may use silence in the [service medical records] as contradictory evidence only if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the [service medical records].") citing to Fed.R.Evid. 803(7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  

For example, the Veteran's service treatment records are negative for treatment for left eye problems in November 1990.  Further, in a January 1993 Report of Medical History, the Veteran was asked if he ever had or had then "eye trouble."  The Veteran checked no.  When asked if he had ever been a patient in a hospital, he checked no.  (The Veteran reported being rushed to the hospital after the incident.)  When asked if he had any other illness or injury other than those already noted (which did not include a report of a burn injury), the Veteran checked no.  The Veteran checked yes to frequent or severe headache and recurrent back pain.  Thus, the Board finds that the Veteran chose to check "no" to the questions involving his eyes, injuries, and hospitalization because there was no history an eye injury or hospitalization.  In other words, the Board finds that had the Veteran sustained the injury he claims occurred in November 1990, that he would have documented such in the January 1993 Report of Medical History.  He has claimed he feared he would be blind and would not be able to see his parents or his wife again, which would indicate a rather severe injury, or, at a minimum, a severe injury through the Veteran's perception.  He expressed fearing he would never visually see these people again.  In the report of medical history completed in December 1993, the Veteran again denied any history of eye trouble, hospitalization, or another illness or injury that was not reported.  Additionally, on his December 1993 applicant medical prescreening form, he was asked if he had any eye trouble, injury or illness, and he responded no.  The Board finds this is just the type of serious injury that would have been reported by the Veteran and documented in the service treatment records, had it occurred.  Moreover, the evidence is inconsistent with the Veteran's contention that he received treatment, casting further doubt on the credibility of the alleged heater explosion as a stressor.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  The Board is aware that the Veteran has submitted a photo, but it is unclear what that photo shows as to any burn injuries.

Further supporting the Board's finding that the incident did not occur is an April 2001 VA treatment record.  There, the Veteran ask asked for his past medical history, and the Veteran reported sustaining an injury to his right shoulder while in service.  When asked for "Significant injury/trauma," the Veteran only reported the surgical repair to his right shoulder.  When addressing the Veteran's past history of his eyes, the examiner wrote that there was no history of diplopia, blurred vision, cataracts, or glaucoma.  Had the Veteran almost lost his eyesight, as he claims, the Board finds he would have reported such to the examiner at that time.  

Additionally, the Board is aware that the Veteran submitted a lay statement from T.A.H., who claimed he was present when the immersion heater blew up.  The Board finds that this allegation is outweighed by the Veteran's denial of any medical history pertaining to his eyes, denial of being a patient in in a hospital, and denied of any other illness or injury, as reported by the Veteran in the January 1993 and December 1993 reports of medical history.  The Veteran completed these forms approximately two to three years after the incident in question, and he denied any issues that would have indicated that he sustained such an injury.  T.A.H's statement was written in 2008, which is approximately 18 years after the incident in question.  T.A.H. had added that he noticed that the Veteran had problems sleeping at night right after the incident; however, in the January 1993 and December 1993 reports of medical history, the Veteran specifically denied ever having or having then frequent trouble sleeping.  Thus, T.A.H.'s memory is inconsistent with the Veteran's own statements in relatively close proximity to the injury in question.  The Board accords more probative value to the Veteran's own statements in closer proximity to the time period in question than T.A.H.'s statements made more than a decade after service.

The Veteran has multiple service treatment records that show multiple complaints involving various injuries he sustained in service, but none of these records document a burn injury, including the Veteran's own statements.

As a general matter, it is also noteworthy that the Veteran made no reference to having PTSD or traumatic in-service experiences when he filed his initial claim for benefits in November 1998.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  As is discussed above, the Veteran's alleged in-service stressor allegations are not credible or corroborated.  Therefore, he fails to establish a preliminary element of PTSD under § 3.304(f).  

Finally, there is no contention or indication that the Veteran was ever diagnosed with a psychosis, let alone within one year of separation from any of his periods of active duty.  38 C.F.R. §§ 3.307, 3.309.  

In light of the above discussion, the Board concludes that the evidence does not support the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.



ORDER

The claim for service connection for an acquired psychiatric disorder, inclusive of PTSD and depressive disorder, is denied.



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


